UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Commission File Number: FORM 12b-25 Notification of Late Filing (Check One):  Form 10-K x Form 20-F  Form 11-K  Form 10-Q  Form 10-D  Form N-SAR  Form N-CSR For Period Ended: December 31, 2010 Transition Report on Form 10-K Transition Report on Form 20-F Transition Report on Form 11-K Transition Report on Form 10-Q Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I - Registrant Information Full Name of RegistrantB + H Ocean CarriersLtd. Former Name if Applicable 14 Par La Ville Road Address of Principal Executive Office (Street and Number) Hamilton HM 08, Bermuda City, State and Zip Code Part II - Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) x (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and  (c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part III - Narrative State below in reasonable detail the reasons why Form, 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant’s Annual Report on Form 20-F could not be filed within the prescribed time period because preparation of the Financial Statements was delayed while the Registrant sought to obtain the formal documentation of an amendment and extension of two loan facilities maturing December 15, 2011 which had been agreed in principle with its lenders. The referenced documentation is intended to incorporate waivers of covenant breaches, including one regarding period time charter employment of financed vessels and one for minimum liquidity.These breaches constitute potential events of default and could result in the lenders requiring immediate repayment of the loans.Accordingly, Management does not expect that the lenders will demand payment of the Loans either before or at their present maturities.The Registrant may seek relief from other covenants in the future subject to further modifications of the loans. In addition, the Registrant may seek to raise additional liquidity from other strategic alternatives. Part IV - Other Information (1)Name and telephone number of person to contract in regard to this notification. Anthony Dalzell 410-1203 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s).x Yes No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yesx No If so:attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. B + H Ocean Carriers Ltd. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date June 30, 2011 By: /s/Anthony Dalzell Anthony Dalzell Chief Financial Officer (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized.
